DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on January 28, 2020 claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-9, 13-15 of U.S. Patent No. 10540338.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 7-9, 13-15  of Patent No. 10540338 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘649 application and ‘338 patent is that claim 1 of ‘649 recites determining, in response to the intersecting, a term ordinal for each term that is in the sorted list of all terms, the determining comprising iterating, by the computer processor, through each of the document ID's in the document index and retrieving the term ordinal  while claim 1 of ‘649 recites iterating, by the computer processor, through each of the document ID’s in the document index and retrieving a term ordinal for each term that is in the sorted list of all search terms. A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., the access control. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10558664 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.
Appl. No. 16748649
Patent No. 10540338
1. (Currently Amended) A method of providing fine-grained access control in a search engine, the method comprising: 
receiving, by a computer processor from the search engine, one or more access control predicates associated with a search query, the one or more access control predicates including fixed-width and/or variable-width tokens; 
formatting, by the computer processor, the one or more access control predicates in a machine-readable binary format to generate a single byte array; 
generating, by the computer processor, a pre-sorted memory index structure associated with the single byte array, the pre-sorted memory index structure being generated by sorting the one or more access control predicates according to their associated fixed-width and/or variable width tokens; and merge joining, by the computer processor, the pre-sorted memory index structure with an uninverted terms index, the uninverted terms index having a sorted list of all search terms in a field associated with the search query, the uninverted terms index also having a document index mapping each document identifier (ID) to a term ordinal for a specific field, the merge joining identifying document ID matches against the one or more access control predicates, wherein the merge joining of the pre-sorted memory index structure with the uninverted terms index comprises: 
intersecting, by the computer processor, the pre-sorted memory index structure with the sorted list of all search terms associated with the search query to collect a bitset of each ordinal number of each intersecting term; 
iterating, by the computer processor, through each of the document ID’s in the document index and retrieving a term ordinal for each term that is in the sorted list of all search terms; and 
testing, by the computer processor, each ordinal against the bitset of each collected ordinal to identify the document ID matches against the one or more access control predicates.
1. A method of providing fine-grained access control in a search engine, the method comprising: 

receiving, by a computer processor from the search engine, one or more access control predicates associated with a search query, the one or more access control predicates including fixed-width and/or variable-width tokens; 

formatting, by the computer processor, the one or more access control predicates in a machine-readable binary format to generate a single byte array; 

generating, by the computer processor, a pre-sorted memory index structure associated with the single byte array, the pre-sorted memory index structure being generated by sorting the one or more access control predicates according to their associated fixed-width and/or variable width tokens; and merge joining, by the computer processor, the pre-sorted memory index structure with an uninverted terms index, the uninverted terms index having a sorted list of all terms in a field associated with the search query, and having a document index mapping each document identifier (ID) to a term ordinal for a specific field, the merge joining identifying document ID matches against the one or more access control predicates, wherein the merge joining of the pre-sorted memory index structure with the uninverted terms index comprises: 

intersecting, by the computer processor, the pre-sorted memory index structure with the sorted list of all terms in the field associated with the search query to collect a bitset of each ordinal number of each intersecting term; 
determining, in response to the intersecting, a term ordinal for each term that is in the sorted list of all terms, the determining comprising iterating, by the computer processor, through each of the document ID's in the document index and retrieving the term ordinal; and 

testing, by the computer processor, each ordinal against the bitset of each collected ordinal to identify the document ID matches against the one or more access control predicates.

Allowable Subject Matter
Claims 1-20 as amended re allowable, provided the double patenting issues are addressed
The access control disclosed by the prior art of record, in general, does not include pre-sorting the one or more access control predicates according to at least one or more of fixed-width and variable-width tokens based on an offset value calculated for a single byte array for at least one access control predicate, the offset value being maintained in an integer array separate from the single byte array.  The claims are being allowed after an updated search. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 2-6, 8-12 and 14-23 are allowable because they depend from the independent claim(s) 1, 7, and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154